Citation Nr: 0843720	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  96-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic skin disability.

2.  Entitlement to service connection for a chronic skin 
disability.  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis, chronic L5-S1 radiculopathy (low back 
disability).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
April 1991 and additional service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which found, in pertinent part, 
that new and material evidence had not been submitted to 
reopen a clam of service connection for seborrheic dermatitis 
and alopecia localized, probably secondary to seborrheic 
dermatitis, claimed as skin condition; and denied entitlement 
to a rating in excess of 20 percent for lumbar paravertebral 
myositis, radiculopathy L5-S1, left side.  In a June 2005 
rating decision, the VA RO in San Juan, the Commonwealth of 
Puerto Rico, granted service connection for chronic 
radiculopathy L5-S1, left lower extremity, with a 10 percent 
evaluation and an effective date of January 9, 2003.  

The Board remanded the veteran's current claims for 
additional development in June 2004 and July 2006.

In a June 2005 rating decision the RO granted the veteran a 
separate evaluation for chronic radiculopathy L5-S1, left 
lower extremity, with a 10 percent rating and an effective 
date of January 9, 2003.  The RO noted that the radiculopathy 
is ancillary to other issues on appeal and is regarded as 
inextricably intertwined with the appellate issues.  In an 
August 2005 statement the veteran disagreed with his rating 
for radiculopathy, and in its July 2006 decision the Board 
remanded the issue of radiculopathy so that the RO could 
issue the veteran a statement of the case (SOC).  This was 
accomplished.  In a January 2008 written statement the 
veteran consolidated the issue of an initial evaluation in 
excess of 10 percent for radiculopathy of the left lower 
extremity with the other two issues currently on appeal.  
Thus, the veteran's claim for an initial evaluation in excess 
of 10 percent for radiculopathy of the left lower extremity 
is properly before the Board.  See 38 C.F.R. §§ 20.200, 
20.202 (2008).

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the veteran had not 
submitted new and material evidence.  Regardless of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a skin disability.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In a January 2008 written statement, the veteran disagreed 
with his 50 percent non-service connected pension and with 
the effective date assigned.  These matters are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic skin disability in October 1992.  The appellant 
received timely notice of the determination but did not 
appeal, and that denial is now final.

2.  Evidence received since the October 1992 rating decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  A chronic skin disability was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence that a chronic skin disability is related to 
service.

4.  The veteran's lumbar myositis, chronic L5-S1 
radiculopathy is manifested by thoracolumbar range of motion 
measuring 60 degrees forward flexion at its most limited; no 
findings of favorable or unfavorable ankylosis of any part of 
the spine; no incapacitating episodes requiring bed rest; and 
a lack of severe limitation of motion of the lumbar spine, no 
severe recurring attacks, and no symptoms comparable to a 
severe lumbosacral strain.

5.  The veteran's radiculopathy of the left lower extremity 
is not manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 1992 rating decision and the claim of service 
connection for a chronic skin disability is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  A chronic skin disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbar myositis, chronic L5-S1 radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2008); 
38 C.F.R. § 4.71a, DC 5292-5295 (in effect prior to September 
26, 2003).

4.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 
8520, 8720 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's claim to reopen service connection for a skin 
disability based on new and material evidence has been 
considered with respect to VA's duty to notify and assist, to 
include Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the 
favorable outcome noted below with respect to the new and 
material issue no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown 4 Vet. 
App. 384, 393 (1993).

The RO provided the appellant with notice regarding his claim 
for service connection for a skin disability and for an 
increased rating for a low back disability, in December 2002, 
June 2004, and August 2006, all of which were subsequent to 
the initial adjudication in February 1995.  While notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 1996 statement of the case (SOC), September 2003 
supplemental statement of the case (SSOC), June 2005 SSOC, 
and November 2007 SSOC, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
for a chronic skin disability is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Although the letters did not specifically list the criteria 
for receiving a higher rating for a low back disability, 
pursuant to Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008), the veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate an increased rating claim for the disability.  
Specifically, during an April 2007 VA examination the veteran 
stated that his back condition has gotten worse, that he has 
had incapacitating episodes due to his back during the past 
12 months, and indicated to the examiner that the range of 
motion of his thoracolumbar spine is decreased by pain.  
Likewise, in a September 2008 brief, the veteran's 
representative discussed the specific rating criteria under 
which the veteran's low back disability is currently rated.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

The issue of the evaluation to be assigned the now-service 
connected radiculopathy of the left lower extremity is a 
"downstream" issue.  Hence, additional notification is not 
required.  See Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 
2007).  Notwithstanding this, the RO provided the appellant 
with post-adjudication notice, including that concerning the 
issues of establishing higher evaluations and effective 
dates, in an August 2006 letter.  The claim was subsequently 
readjudicated in a November 2007 statement of the case (SOC).  
The veteran had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process.  

A medical examination was not provided regarding the etiology 
of the claimed skin  disability.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no evidence 
indicating an association between an in-service disease, 
injury, or event and this disability.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83  (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2007).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations as to the severity of his low back and 
left lower extremity radiculopathy disabilities.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
                              


                                         
II.  New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for a skin condition in a October 1992 rating decision on the 
basis that the evidence of record, including a June 1992 VA 
examination, was negative for the condition and because the 
condition was not incurred during active service.  The 
veteran did not appeal this decision; so it became final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2008).  The veteran 
filed a claim to reopen his claim for service for a skin 
disability in May 1994.  

The legal standard of what constitutes "new and material" 
evidence was amended during the pendency of this appeal.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran's current application to 
reopen the claim of service connection was received prior to 
that date.  See 38 C.F.R. § 3.156(a) (2001).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the October 1992 rating decision 
relating to the veteran's skin includes a private medical 
opinion dated in November 1994, which notes that the veteran 
complained of itching on the scalp and that he was given 
assessments of seborrheic dermatitis and alopecia, localized, 
secondary to seborrheic dermatitis. 

The private medical opinion is new because it is not 
duplicative of evidence considered by the RO at the time of 
its October 1992 rating decision.

The private medical opinion diagnosed the veteran with a 
current skin disability, the lack of which was a stated basis 
for the RO's October 1992 rating decision denying service 
connection.  

Evidence submitted since the October 1992 decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant and in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
chronic skin disability.

New and material evidence has been received since the RO's 
October 1992 rating decision and reopening the claim is 
warranted.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156 
(2001).

III.  Service Connection for a Skin Disability

The veteran seeks service connection for a chronic skin 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present skin disability.  A private 
medical opinion dated in November 1994 notes that the veteran 
complained of itching on the scalp and that he was given 
assessments of seborrheic dermatitis and alopecia, localized, 
secondary to seborrheic dermatitis. 

SMRs do not indicate any in-service diagnosis of, or 
treatment for, any type of skin disability.  The veteran's 
March 1991 separation examination notes that clinical 
evaluation shows that the veteran had normal skin and the 
veteran himself reported that he did not then have, nor has 
he ever had, skin diseases.

There no evidence of record following the November 1994 
private medical opinion indicating treatment for a skin 
disability that the veteran continues to suffer from such 
disability.  In any event, there is simply no competent 
medical evidence that any current skin disability is related 
to service.  

The only favorable evidence consists of the veteran's 
contention that his skin disability is related to service.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of a skin disability is more 
than 3 years after the veteran was discharged from active 
service.  The passage of more than 3 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. 
West, 12 Vet. App. 453, 459 (1999).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnosis is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions have 
been considered, they do not outweigh the evidence of record, 
which shows that the veteran's skin disability did not 
develop for years after service.  Nor is there any competent 
medical evidence of record relating the veteran's disability 
to service.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
chronic skin disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 

IV.  Increased Rating for a Low Back Disability 

The RO originally granted service connection for a low back 
disability in October 1992, assigning a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293-5021, and 
an effective date of April 15, 1991.  The February 1995 
rating decision presently on appeal continued this evaluation 
under DC 5021-5295.  Effective January 9, 2003, the veteran's 
low back disability has been rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, DC 5243.  The veteran seeks an 
evaluation in excess of 20 percent for his low back 
disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of the disabilities 
of the spine based on range of motion and lumbosacral strain, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The September 2003 
amendments renumbered the diagnostic codes and created a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  On September 26, 2003, DC 5293 
became DC 5243, however, the substance of it remained 
substantially the same.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post- 
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  

A.  Low back disability under the "old" criteria

Because the veteran's back disability was rated under both 
DCs 5293 and 5295 until January 9, 2003, the Board will 
consider all of the potentially applicable "old" rating 
criteria.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation of motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Prior to September 23, 2002, under Diagnostic Code 5293, 
postoperative cured intervertebral disc syndrome warranted a 
0 percent rating.  Mild intervertebral disc syndrome 
warranted a 10 percent rating.  Moderate, recurrent attacks 
warranted a 20 percent rating.  Severe, recurring attacks 
with intermittent relief warranted a 40 percent rating.  
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warranted a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provided that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).  Diagnostic Code 5294, sacro-iliac injury and 
weakness, is rated under DC 5295.  Id.  

A VA examination was conducted in November 1993.  The 
examiner noted that objectively the veteran can walk 
unassisted with adequate gait and is able to walk on heels to 
toes.  Evaluation revealed that deep tendon reflexes were +2 
symmetrical in both lower extremities.  He had diminished 
sensation to pinprick on the right foot and normal muscle 
strength in all muscle groups of the lower extremities.  He 
showed evidence of flattening of the lumbosacral lordosis.  
He had no postural abnormalities and tenderness over the 
right iliolumbar and sacroiliac joint areas.  Active range of 
motion of the lumbar spine was flexion to 70 degrees, 
extension to 20 degrees, lateral flexion and rotation to 35 
degrees, and all of these movements elicited pain on the 
lumbosacral area.  Diagnoses of chronic lumbosacral syositis 
and chronic L5-S1 radiculopathy were noted.  

A VA examination was conducted in January 2003.  The examiner 
noted that he reviewed the veteran's claim file and the 
veteran reported that he can ambulate for approximately 10 
minutes without assistive devices, but must rest after that 
due to back pain.  The veteran complained of constant low 
back pain.  It was noted that the veteran had not had any 
surgery.  A physical examination of the veteran revealed 
lumbar spine flexion of 46 degrees, extension of 12 degrees 
and lateral bending right and left of 24 degrees.  The 
examiner noted that the normal flexion of the lumbar spine 
was 90 degrees, extension was 30 degrees, and lateral bending 
right and left was 40 degrees.  Pain was noted on flexion 
from 40 to 46 degrees and that no further degrees of range of 
motion were limited by pain, fatigue, weakness, or lack of 
endurance.  Tenderness to palpitation and mild spasm lumbar 
paravertebral muscles, L5-S1, bilaterally was noted.  
Lumobosacral lordis was also noted.  A neurological 
examination of the veteran revealed decreased pinprick and 
light touch sensation, L5-S1, left L5-S1 dermatomes.  A motor 
examination revealed manual muscle test was 5/5, no lower 
extremity atrophy, and L1-S1 myotomes, bilaterally.  Deep 
tendon reflexes were +1 patellar and +1 achilles.  Negative 
Lasegue's sign was noted.  Diagnoses of chronic lumbar 
paravertebral myositis and chronic L5-S1 radiculopathy, left, 
were noted.  

A VA examination was conducted in April 2007.  The veteran 
complained of constant pain and the examiner noted that he is 
able to walk more than 1/4 mile, but less than 1 mile.  It 
was also noted that veteran denied any incapacitating episode 
during that past 12 months, but that there were two occasions 
in the past year when the veteran decided on his own to rest 
for about one day.  Physical examination revealed that the 
muscles of the spine on the left and right had spasm, had no 
atrophy, had guarding, had pain with motion, had tenderness, 
and had weakness.  The spine had normal posture, had no 
scoliosis or lordosis, but did have lumbar lordosis.  A 
sensory examination of the lower extremities revealed 
bilateral 2/2 vibration and position sense.  Pain and light 
touch was 1/2 on the left and 2/2 on the right.  It was noted 
that the peripheral nerves in the lower extremity had sensory 
loss at the L5-S1 dermatome on the left.  Reflex examination 
noted that +1, hypoactive responses were elicited on the left 
and right for knee and ankle jerk.  A motor examination 
revealed that bilaterally the veteran had 4/5, noted as 
active movement against some resistance, regarding hip 
flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  There was no 
muscle atrophy and muscle tone was normal.  It was noted that 
there was no thoracolumbar spine ankylosis.  Range of motion 
was noted as flexion of 0 to 70 degrees, with pain beginning 
at 60 degrees.  After repetitive use loss of motion was noted 
as 60-70 degrees due to pain.  Active extension was 0 to 15 
degrees, with pain beginning at 10 degrees, with repetitive 
use, loss of motion was noted as 10-15 degrees due to pain.  
Right and left lateral flexion and rotation was 0 to 30 
degrees, and was not additionally limited by pain or 
repetitive use.  Lasegue's sign was positive on the left 
side.  Imaging studies were noted to show no abnormalities 
involving the disc spaces or vertebra and an impression of no 
lumbosacral abnormalities was given.  Diagnoses of chronic 
lumbar paravertebral myositis and chronic L5-S1 left 
radiculopathy were noted.  

To receive a rating higher than 20 percent under the former 
criteria of DC 5292 for limitation of motion of the lumbar 
spine, medical evidence must show severe limitation of motion 
of the lumbar spine.  The VA examinations of record show a 
range of forward flexion of no worse than 0 to 40 degrees, 
backward extension of 0 to 10 degrees, and right and left 
lateral rotation and flexion of 0 to 30 degrees.  For VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V.  Thus, despite his limitations, because the 
veteran retains significant range of motion in his spine, the 
Board is unable to reasonably characterize as "severe" the 
veteran's limitation of motion of his lumbar spine as 
required for a higher rating under former Diagnostic Code 
5292. 

To receive a rating higher than 20 percent under the former 
criteria of DC 5293 for IVDS, medical evidence must show 
severe, recurring attacks with intermittent relief.  The 
medical evidence of record nowhere indicates that the veteran 
has severe recurring attacks or attacks of any sort related 
to his back.  The veteran does complain of constant pain in 
his back, however the Board is unable to reasonably 
characterize these complaints of pain as comparable to the 
severe recurring attacks as discussed in DC 5293.  Therefore, 
the former DC 5293 is not for application.  

To receive a rating higher than 20 percent under the former 
criteria of DC 5294 or 5295 the medical evidence must show a 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The medical evidence of 
record nowhere indicates that the veteran has listing of the 
whole spine, a positive Goldwaite's sign, loss of lateral 
motion with osteoarthritic changes or narrowing of joint 
space, or abnormal mobility.  Indeed the April 2007 VA 
examination notes that the veteran has no abnormalities 
involving disc spaces or vertebrae.  Therefore, the former 
DCs 5294 and 5295 are not for application.  

Thus, under the "old" criteria for rating the spine, an 
evaluation in excess of 20 percent is not warranted for any 
period of time during the pendency of the veteran's claim for 
an increased rating for his low back disability.  

B.  Low back disability under the "new" criteria

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  As noted above, the "new" criteria only apply to from 
the effective date of the regulatory change.  See VAOPGCPREC 
3-2000.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favourable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favourable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavourable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavourable ankylosis of the entire 
spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

To receive a rating higher than 20 percent for IVDS, the 
medical evidence must show that there is forward flexion of 
the cervical spine of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine; unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar; or unfavorable 
ankylosis of the entire spine; or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. 4.71a, DC 5235-5243.  The April 2007 VA examination 
report notes forward flexion of the thoracolumbar spine 
limited by pain to 60 degrees and that there was no 
thoracolumbar spine ankylosis.  The report also notes that 
the veteran was not prescribed bed rest by a physician due to 
his back disability.  There is no medical of evidence of 
record that indicates that the new criteria were met at any 
time since the claim for an increased rating was filed.  
Accordingly the evidence does not establish that a higher 
evaluation under 38 C.F.R. § 4.71a, DC 5243, is warranted.

V.  Higher Initial Rating for Radiculopathy of the Left Lower 
Extremity

In the June 2005 rating decision on appeal, service 
connection was established for radiculopathy of the left 
lower extremity and was initially rated as 10 percent 
disabling under Diagnostic Code 8720 (neuralgia of the 
sciatic nerve), effective January 9, 2003.  38 C.F.R. § 
4.124a.  

Diagnostic Code 8720 (neuralgia of the sciatic nerve) refers 
to Diagnostic Code 8520 (paralysis of the sciatic nerve) in 
order to establish the rating criteria.  For neuralgia of the 
sciatic nerve, a disability rating of 10 percent is warranted 
for mild incomplete paralysis and a disability rating of 20 
percent is warranted for moderate incomplete paralysis.  38 
C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, moderate 
incomplete paralysis.  Id.

The January 2003 VA examination notes that a neurological 
examination of the veteran revealed decreased pinprick and 
light touch sensation L5-S1, left L5-S1 dermatomes.  A motor 
examination revealed manual muscle test was 5/5, no lower 
extremity atrophy, and L1-S1 myotomes, bilaterally.  Deep 
tendon reflexes were +1 patellar and +1 achilles.  Negative 
Lasegue's sign was noted.  A diagnosis of L5-S1 
radiculopathy, left, was noted.  

The April 2007 VA examination report notes that a sensory 
examination of the bilateral lower extremities revealed 
bilateral 2/2 vibration and position sense.  Pain and light 
touch was 1/2 on the left and 2/2 on the right.  Abnormal 
sensation was noted in the left extremity.  The peripheral 
nerve in the lower extremity had sensory loss.  Reflex 
examination noted that +1, hypoactive responses were elicited 
on the left and right for knee ankle jerk.  A motor 
examination revealed that bilaterally the veteran had 4/5, 
noted as active movement against some resistance, regarding 
hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension.  
There was no muscle atrophy and muscle tone was normal.  
Lasegue's sight was positive on the left side.  A diagnosis 
of chronic L5-S1 left radiculopathy was noted.  

The above evidence reveals that the manifestations of the 
veteran's service-connected radiculopathy of the left lower 
extremity are sensory in nature and more nearly approximate 
the criteria for mild, incomplete neuralgia.

The January 2003 VA examination shows that results of muscle 
testing were 5/5, and that the veteran had decreased pinprick 
and light touch sensation.  The April 2007 VA examination 
shows motor strength of 4/5, which was the same in the left 
and right leg, pain and light touch was 1/2 only in the left 
leg, and abnormal sensation was noted only in the left 
extremity.  38 C.F.R. § 4.124a notes that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, moderate incomplete paralysis.  Thus, 
neurological impairment is no more than mild and a rating in 
excess of 10 percent is not warranted for radiculopathy of 
the left lower extremity.

At no time since the effective date of service connection for 
radiculopathy of the left lower extremity, January 9, 2003, 
has the veteran's disability met or nearly approximated the 
criteria for a higher rating, and staged ratings are not for 
application.  See Hart v. Mansfield, No. 05-2424, slip op. at 
4 and 5.  Likewise, at no time since the effective date of 
service connection for a low back disability, April 15, 1991, 
has the veteran's disability met or nearly approximated the 
criteria for a higher rating, and staged ratings are not for 
application.  Id.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected disabilities, as 
indicated in the above discussions.  See DeLuca, supra.  The 
veteran's complaints of pain, and the examiner's observations 
of pain and painful motion, were considered in the level of 
impairment and loss of function attributed to his 
disabilities.  

In numerous documents of record the veteran states the 
severity of his low back and left leg radiculopathy 
disabilities merit higher ratings.  Although the veteran is 
competent to report the symptoms that he has experienced, he 
is not competent to offer an opinion as to matters requiring 
medical expertise, such as the severity of his disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the medical evidence of record, which shows 
that the criteria for a disability rating higher than 20 
percent for a low back disability and higher than 10 percent 
for radiculopathy of the left lower extremity have not been 
met at any time during the course of the claims.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DC 5235-5243; DCs 5292-5295, (effective prior to 
September 26, 2003), DC 8720.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
low back disability and for radiculopathy of the left lower 
extremity are not warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.
Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. § 
3.321 (2008).  The determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the level and symptomatology of the veteran's low 
back and radiculopathy disabilities to the rating schedule, 
the degree of disability and symptomatology, such as pain, 
range of motion, and sensory loss, is contemplated by the 
rating schedule and the assigned schedular rating is, 
therefore, adequate, and no referral for an extraschedular 
rating is required.















ORDER

New and material evidence has been submitted and the claim to 
reopen entitlement to service connection for a chronic skin 
disability, to this extent only, is granted.

Entitlement to service connection for a chronic skin 
disability is denied.  

Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis, chronic L5-S1 radiculopathy (low back 
disability) is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied.  









______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


